DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 37, 39-46, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cody et al (US 2006/0120672 A1), cited in the IDS filed 11/22/21.
Re. Claim 37, Cody et al discloses a hardened fiber optic fan-out arrangement 20 (Figs 1-6; [0033]) comprising: 
a fan-out housing 24 (Figs 1-6; [0033]);
a plurality of fiber optic pigtails 26 that project outwardly from the fan-out housing 24, the fiber optic pigtails 26 having free ends including hardened de-mateable fiber optic connection interfaces 28 (Figs 1-6; [0033]);
a fiber optic feeder cable 22 that projects outwardly from the fan-out housing 24, the fiber optic feeder cable 22 being optically coupled to the fiber optic pigtails 26 (Figs 1-6; [0033]); and the feeder cable 22 having an end opposite the fan-out housing 24 that is not connectorized, and instead said end and the optical fibers 66 therein are factory prepared for splicing (Figs 6 and 7; [0041]).
Re. Claims 39 and 40, Cody et al discloses the hardened fiber optic fan-out arrangement as discussed above.  Cody et al discloses the feeder cable 22 has an end opposite the fan-out housing 24 where the optical fibers 66 have been factory prepared for splicing and are protected in protective packaging 78 (Fig 7; [0041]).  Cody et al also discloses the feeder cable 22 is coiled on a spool at a manufacturing facility to facilitate shipping, handling and installation of the hardened fiber optic fan-out arrangement ([0045]).
Re. Claims 41-44, Cody et al discloses the hardened fiber optic fan-out arrangement as discussed above.  Cody et al discloses the optical fibers that are factory prepared for splicing are factory prepared for single fiber splicing, factory prepared for mass splicing, or ribbonized for mass fusion splicing ([0032], [0041]).  Cody et al discloses the hardened fiber optic fan-out arrangement has an in-line configuration in which the fiber optic pigtails and the fiber optic feeder cable project from opposite ends of the fan-out housing (Figs 1-6).
Re. Claims 45 and 46, Cody et al discloses the fiber optic feeder cable 22 is optically continuous with the fiber optic pigtails 26 without splicing ([0033]).  Cody et al also discloses the fan-out housing is filled with a filling material (i.e. epoxy) that encapsulates at least a portion of the fiber optic feeder cable 22 and at least a portion of the fiber optic pigtails 26 within the fan-out housing 24 ([0034]).  
Re. Claims 48 and 49, Cody et al discloses the hardened de- mateable fiber optic connection interfaces include twist-to-lock connection interfaces 28 including threads or bayonet style connection interfaces (Figs 1-6; [0033], [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 38, 47, 50, and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al (US 2006/0120672 A1).
Re. Claim 38, Cody et al discloses the hardened fiber optic fan-out arrangement as discussed above, wherein the optical fibers 66 of the end of the feeder cable 22 are factory prepared for splicing in any conventional manner, such as fusion or mechanical splicing (Figs 6 and 7; [0041]).
However, Cody et al does not directly disclose the optical fibers are factory stripped, cleaved, and cleaned.
Conventional splicing methods include stripping, cleaving, and cleaning the optical fibers to thereby provide suitable end faces for splicing.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of using conventional techniques to prepare the feeder cable for splicing, as is suggested by Cody et al.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 47, Cody et al discloses the hardened fiber optic fan-out arrangement as discussed above. 
However, Cody et al does not discloser an arrangement wherein the fan-out housing includes a mounting feature for securing the fan-out housing to a mounting location.  
Mounting features are well known in the art, and provide the advantage of means by which the device may be secured to a desired location.  One of ordinary skill would have found the claimed arrangement obvious for the purpose of providing a fan-out housing that may be secured to a desired location.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 50, Cody et al discloses a hardened fiber optic fan-out arrangement 20 (Figs 1-6; [0033]) comprising: 
a fan-out housing 24 (Figs 1-6; [0033]);
a plurality of fiber optic pigtails 26 that project outwardly from the fan-out housing 24, the fiber optic pigtails 26 having free ends including hardened de-mateable fiber optic connection interfaces 28, wherein the pigtails 26 have lengths less than or equal to 3 meters ([0014]) (Figs 1-6; [0033]); and
a fiber optic feeder cable 22 that projects outwardly from the fan-out housing 24, the fiber optic feeder cable 22 being optically coupled to the fiber optic pigtails 26, the feeder cable 22 having an end opposite the fan-out housing 24 that is not connectorized, and instead said end and the optical fibers 66 therein are factory prepared for splicing (Figs 6 and 7; [0041]) (Figs 1-6; [0033]);
Cody et al discloses the feeder cable 22 preferably has a length up to about 30 meters ([0014]), and fails to explicitly disclose an arrangement wherein the feeder cable 22 has a length greater than or equal to 50 meters.
Cody et al also discloses the length of the feeder cable 22 may be customized to accommodate in order to span a selected distance ([0014]).
One of ordinary skill in the art would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of providing a feeder cable to span a distance equaling or exceeding 50 meters.
Re. Claim 53, Cody et al renders obvious the hardened fiber optic fan-out arrangement as discussed above.  Cody et al discloses the feeder cable 22 is coiled on a spool at a manufacturing facility to facilitate shipping, handling and installation of the hardened fiber optic fan-out arrangement ([0045]).
Re. Claim 54, Cody et al renders obvious the hardened fiber optic fan-out arrangement as discussed above, wherein the optical fibers 66 of the end of the feeder cable 22 are factory prepared for splicing in any conventional manner, such as fusion or mechanical splicing (Figs 6 and 7; [0041]).
However, Cody et al does not directly disclose the optical fibers are factory stripped, cleaved, and cleaned.
Conventional splicing methods include stripping, cleaving, and cleaning the optical fibers to thereby provide suitable end faces for splicing.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of using conventional techniques to prepare the feeder cable for splicing, as is suggested by Cody et al.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 55, Cody et al renders obvious the hardened fiber optic fan-out arrangement as discussed above.  Cody et al discloses the feeder cable 22 has an end opposite the fan-out housing 24 where the optical fibers 66 have been factory prepared for splicing and are protected in protective packaging 78 (Fig 7; [0041]).  
Re. Claim 56, Cody et al renders obvious the hardened fiber optic fan-out arrangement as discussed above.  Cody et al discloses the hardened de- mateable fiber optic connection interfaces 28 include twist-to-lock connection interfaces (Figs 1-6; [0033], [0039]).
Claim(s) 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al (US 2006/0120672 A1) and Petersen et al (US 2015/0370029 A1), both cited in the IDS filed 11/22/21.
Re. Claims 51 and 52, Cody et al renders obvious the hardened fiber optic fan-out arrangement as discussed above.  However, Cody et al does not disclose the dimensions of the fan-out housing 24, and therefore accordingly also does not disclose an arrangement wherein the fan-out housing has a form factor volume less than or equal to 250 cubic centimeters, or more specifically, less than or equal to 150 cubic centimeters.
Petersen et al discloses a hardened fan-out arrangement 10 comprising a fan-out housing 20 (Figs 1-11; [0033], [0035]-[0036]), wherein the housing 20 has a form factor volume defined by H2, W, and L, and is less than 150 cubic centimeters (Figs 10-11; [0038]), and such a construction is an improvement in the area of cable fan-outs ([0003]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Petersen et al discloses the same is an improvement in the area of cable fan-outs (Petersen et al: [0003]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No. 11,137,564 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 8 and 11 in U.S. Patent No. 11,137,564 B2 anticipate claims 37 and 55 of the current invention, and anticipation is considered the epitome of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        9/1/22